Name: Council Regulation (EEC) No 3243/85 of 14 November 1985 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: land transport;  transport policy
 Date Published: nan

 21 . 11 . 85 Official Journal of the European Communities No L 309/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3243/85 of 14 November 1985 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (.3), Whereas, by Regulation (EEC) No 3164/76 (4), as last amended by Regulation (EEC) No 3621 /84 (*), the Council established a system of Community authoriz ­ ations for the carriage of goods by road between Member States ; Whereas application of the abovementioned Regulation has revealed difficulties in the use of such authorizations in the case of certain coupled combinations of vehicles ; Whereas the system of issuing authorizations in respect of tractors has administrative, economic and legal advantages and should, in the light of experience, be extended to cover the use of coupled combinations of vehicles ; Whereas Community-level uniform rules for the issuing of such authorizations are needed ; Whereas Regulation (EEC) No 3164/76 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 is hereby amended as follows : 1 . the second and third subparagraphs of Article 2 (3) shall be replaced by the following : 'Community authorization shall accompany the tractor ; it shall also cover coupled combinations of vehicles even if the trailer or semi-trailer is not regis ­ tered or put into circulation in the name of the holder of the authorization or is registered or put into circu ­ lation in a different Member State. Each Community authorization may be used for only one vehicle at a time. It shall be produced at the request of any authorized inspecting officer.' 2 . the following shall be added to the fifth paragraph of Annex I (b) and Annex la (b) : 'Community authorization shall accompany the tractor ; it shall also cover coupled combinations of vehicles even if the trailer or semi-trailer is not regis ­ tered or put into circulation in the name of the holder of the authorization or is registered or put into circu ­ lation in a different Member State.' Article 2 This Regulation shal! enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1985. For the Council The President M. SCHLECHTER (') OJ No C 350, 31 . 12. 1980, p. 18 . (2) OJ No C 144, 15 . 6 . 1981 , p. 80 . (3) OJ No C 138 , 9 . 6 . 1981 , p . 54. 0 OJ No L 357, 29 . 12. 1976, p. 1 . 0 OJ No L 333 , 21 . 12. 1984, p . 61 .